Citation Nr: 0214695	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  02-02 924	)	DATE
	)
	)


THE ISSUE

Whether an April 18, 1991 decision of the Board, which denied 
entitlement to service connection for defective hearing and 
tinnitus, should be reversed on the grounds of clear and 
unmistakable error.

(The issues pertaining to what evaluations should be assigned 
from March 2, 1992 for degenerative arthritis of the left 
knee and a lumbar disability, as well as the issue of 
entitlement to an increased rating for left leg varicose 
veins, are the subject of a separate Board decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The moving party (veteran) had active duty service from 
September 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the moving 
party, received in February 2002, in which it is alleged that 
clear and unmistakable error occurred in an April 18, 1991, 
Board decision.  By means of letters dated in August 2002, 
the Board notified the veteran and his representative of 
applicable laws and regulations, and provided them with the 
opportunity to file a relevant response, including a request 
to review the claims file prior to filing a further response.  
See 38 C.F.R. § 20.1405(a)(2).  No further communication or 
response has been received.


FINDINGS OF FACT

1.  In an April 18, 1991 decision, the Board denied 
entitlement to service connection for defective hearing and 
tinnitus. 

2.  The Board's April 18, 1991 decision did not include the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error


CONCLUSION OF LAW

The April 18, 1991 Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist, is not applicable to this motion.  In this regard, 
the claim before the Board involves an allegation of clear 
and unmistakable error (CUE).  The determination of whether 
there was CUE in a prior Board decision is based upon the 
record and the law in effect at the time of the challenged 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 
Therefore, the duty to assist in evidentiary development and 
the duty to notify the claimant of any additional evidence 
necessary to complete the application are not applicable 
where a CUE is claimed.  Livesay v. Principi, 15 Vet. App. 
165, 178-9 (2001).  Hence, the claim will be considered on 
the merits.

It is asserted by the veteran and his representative that an 
April 1991 Board decision was clearly and unmistakably 
erroneous in denying entitlement to service connection for 
defective hearing and tinnitus. 

A CUE is defined as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made (emphasis added).  
38 C.F.R. § 20.1403(b)); Russell, 3 Vet. App. at 314.

In Russell, the Court propounded a three-pronged test for 
determining when there is clear and unmistakable error 
present in a prior decision.  These are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated must be 
asserted) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell, 3 Vet. App. at 313-14.  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphasis in the original).  Thus, 
as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing a denial of CUE due to 
pleading deficiency from a denial of CUE on merits); Luallen 
v. Brown, 8 Vet. App. 92 (1995) (same).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999), the Court has held that the VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Tetro v. Gober, 14 Vet. App. 100, 109 
(2000).  

In the case at hand, the Board finds that the veteran and his 
representative's allegations are no more than simple 
disagreements as to how the evidence was weighed or 
evaluated.  The representative argues that the evidence at 
the time of the 1991 Board decision noted that the veteran 
was exposed to acoustic trauma in service and had bilateral 
perforated ear drums.  It is also argued that the veteran had 
had continuous treatment for or complaints of hearing loss 
and tinnitus since service.  The representative refers to 
March 1950 and June 1990 medical reports, which state that 
the veteran had had impaired hearing since combat service, 
declaring that this evidence should have resulted in an award 
of service connection.  It is also argued that at the time of 
the Board's 1991 decision, the medical evidence established a 
diagnosis of hearing loss consistent with the type resulting 
from acoustic trauma.

The record available to the Board in 1991 indicates that 
during overseas active duty service, the veteran operated 
rifles, hand grenades, bayonets, rocket launchers, and light 
machine guns to overcome enemy opposition.  The record also 
showed that he served in combat and was exposed to acoustic 
trauma.  His entrance and separation physical examination 
reports, however, indicated that his hearing in each ear was 
15/15 for whispered voice.  Further, his separation 
examination report noted no complaints or diagnosis 
pertaining to any ear abnormality.    

A VA application for hospital treatment or domiciliary care, 
dated in 1950, records a history of impaired hearing in both 
ears since exposure to artillery fire in Germany in 1945, 
associated with ringing in the ears.  Purportedly, both 
deafness and the ringing was gradually increasing in 
severity.  Examination showed normal ear canals and drums.  
His hearing was 20/20 for spoken and whispered voice.  An 
audiogram, however, conducted in March 1950, noted 
sensorineural hearing loss.  

The record before the Board in 1991 also included VA medical 
records showing employment as an electrician.  Private 
medical records from this employer, dated between 1978 and 
1984, noted that the veteran had a long-standing hearing loss 
from artillery exposure in the military.  In addition, the 
record included other medical records dated between 1975 and 
1990, which also reported that the veteran continued to have 
hearing loss.  A June 1990 VA medical evaluation report noted 
that the veteran reported having decreased hearing since 
combat service in 1946.  He also reported exposure to 
acoustic trauma in service, and having had tinnitus since 
1946.  He was diagnosed with hearing loss.  A nexus opinion 
was not provided.   

The veteran submitted a statement in March 1990, in which he 
reported that in 1952, his employer discovered that he had 
hearing loss.  During an RO hearing in October 1990, he 
testified that he was exposed to artillery fire, after which 
he began having ringing of the ears.  He stated that he 
reported this to a medical station in Texas, and was told 
that the ringing would eventually stop.  He also testified 
that he had had ringing in his ears since service.  

In its April 1991 decision, the Board determined that there 
were no complaints of or treatment for any hearing problems, 
including tinnitus, during service.  The veteran's hearing 
acuity was normal at the time of service separation.  It was 
also noted that the first complaints of any hearing problems 
were in 1950.  The Board indicated that the veteran's 
statements were considered and that his sincerity was not in 
doubt; however, without objective confirmation of defective 
hearing or tinnitus, either in service or within the one-year 
presumptive period following separation from service, service 
connection was not warranted.  

The Board finds that the 1991 Board decision was reasonably 
supported by the evidence of record at the time.  The medical 
evidence, dated in 1950 and thereafter, noting hearing loss 
or tinnitus since exposure to acoustic trauma in service, 
refer to the veteran's history, as reported by the veteran 
himself.  The evidence of record at that time did not include 
medical nexus evidence, linking the veteran's hearing loss 
and tinnitus to service.  And, as mentioned previously, the 
service medical records did not show any evidence of hearing 
loss or tinnitus.  The Board's 1991 denial, on the basis that 
there was no objective evidence of tinnitus or defective 
hearing in service or within one year of separation 
therefrom, is clearly supported by the evidence.  The 
representative's CUE motion simply argues that the 1991 Board 
decision had improperly weighed and evaluated the evidence.  
This cannot rise to the stringent definition of CUE.  
Therefore, the claim is denied.


ORDER

The Board's April 18, 1991 decision denying entitlement to 
service connection for defective hearing and tinnitus was not 
clearly and unmistakably erroneous.  The benefit sought on 
appeal is denied.
 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

